Case 2:19-cv-00165-KS-MTP Document 62 Filed 07/20/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

EASTERN DIVISION
HAROLD MILLER MINCKLER AND WIFE
CHERI HOFF MINCKLER PLAINTIFFS
V. CIVIL ACTION NO. 2:19-CV-00165-KS-MTP
THOR MOTOR COACH, INC.,
CAMPING WORLD RV SALES, LLC,
AND M & T BANK CORPORATION DEFENDANTS

PLAINTIFFS’ DESIGNATION OF EXPERT WITNESSES
COME NOW the Plaintiffs, HAROLD MILLER MINCKLER AND WIFE, CHERI
HOFF MINCKLER, and files this their Designation of Expert Witnesses, and for cause would
show as follows, to-wit:
1.
Barry Bradshaw: Mr. Bradshaw will testify in regards to the mechanical difficulties
existing with the motor home.
2.
Rance Ulmer: Mr. Ulmer is expected to testify as to the reasonable value of the
services put forward by the Plaintiffs’ attorney.
Submitted

HAROLD MILLER MINCKLER
and wife, CHERI HOFF MINCKLER

Bim ’DL ie

BY: THOMAS L. TOLLOS
Their Attorney

Page 1 of 2
Case 2:19-cv-00165-KS-MTP Document 62 Filed 07/20/20 Page 2 of 2

CERTIFICATE OF SERVICE

I, Thomas L. Tullos, Attorney at Law, do hereby certify that 1 have this day delivered by
U.S. Postal mailed, postage prepaid, and by email, a true and correct copy of the above and
foregoing Plaintiffs’ Designation of Expert Witnesses to:

Butler Snow LLP

Attn: Hon. Art D. Spratlin, Jr.

Hon. Caroline C. Loveless

Post Office Box 6010

Ridgeland, MS 39518

Email: art.spartlin@butlersnow.com
caroline. loveless@butersnow.com
Attorney for Defendants

This the /7 day of July, 2020.

Dine) te

THOMAS If TULLOS
ATTORNEY AT LAW

 

TG Wl
THOMAS, TULLOS

ATTORNEY AT LAW
Post Office Drawer 567
Bay Springs, MS 39422

MS State Bar No. 8304

Tel (601) 764-4258

Fax (601)764-4126

Email: tom@tulloslaw.com
Attorney for Plaintiffs

Page 2 of 2
